Citation Nr: 1604952	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability other than onychomycosis.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for cardiac arrhythmia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

In December 2011, the Veteran testified at a video hearing at the RO before a Veterans Law Judge seated in Washington, D.C.  The Veterans Law Judge who presided at this hearing is no longer with the Board.  In a June 2015 written statement, the Veteran declined another Board hearing before a current Veterans Law Judge.  

In its July 2012 remand, the Board ordered the agency of original jurisdiction (AOJ) to issue a statement of the case on the issue of service connection for ischemic heart disease.  The Board determined the Veteran had filed a timely notice of disagreement to the June 2011 rating decision which denied this claim.  Such a statement of the case was issued by the AOJ to the Veteran in November 2012.  Upon receipt of a statement of the case, a claimant has the greater of 60 days or the remainder of one year from the date of the rating decision at issue in which to file a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2014).  To date, the Veteran has not perfected this appeal by filing a timely substantive appeal on this issue; thus, this issue is not on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time this appeal was initially presented to the Board in July 2012, the claims file was in a paper (hard copy) format.  Since that time, the claims file has been scanned into the Veterans Benefits Management System (VBMS) and Virtual VA paperless appeals systems.  Review of these digital records, however, indicates multiple documents previously of record have not been properly scanned and associated with the digital record, and thus are not available before the Board for review and consideration.  

Examples of documents previously referenced in the record but not found within VBMS and/or Virtual VA include, but are not limited to: full service treatment records (only two pages are found within VBMS but full service treatment records are cited in the August 2008 rating decision); 2007-08 Tulsa VA Outpatient Clinic treatment records and 1994-2007 private medical records from the Tulsa Dermatology Clinic (also cited in the August 2008 rating decision); multiple August 2012 VA medical examination reports (referenced in the February 2013 supplemental statement of the case); and the original statement of the case for the issues on appeal.  

In the absence of a full and complete record, the Board is unable to adjudicate the pending appeal.  Remand is therefore necessary to obtain and associate with the record all documents pertinent to the issues on appeal and which are known to have existed within the physical file.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate scanning center which created the Veteran's VBMS and/or Virtual VA file in order to secure and rescan any and all available documents which pertain to the pending claims.  This includes but is not limited to all post-service private and VA treatment documents, service treatment records, and other records cited above.  If these records cannot be located the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any missing records would be futile.  VA must then: (a) notify the claimant of any specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

